*627MEMORANDUM **
Patrick Roach and Janis Griffin appeal the district court’s dismissal of their suit against Janet Napolitano, the Attorney General of Arizona, and two of her assistants. Because this suit stems from a motion that Defendants filed in court while defending the state in employment litigation, Defendants have absolute immunity, and dismissal was proper. See Fry v. Melaragno, 939 F.2d 832, 837 (9th Cir. 1991) (government attorneys immune for acts during judicial phase of litigation); Flood v. Harrington, 532 F.2d 1248, 1250-52 (9th Cir.1976) (same).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.